Exhibit 10.9
 

 
AMENDMENT NO. 18 TO THE
 
ALLTEL CORPORATION
 
SEVERANCE PAY PLAN
 
Effective as of July 16, 2006, the Alltel Corporation Severance Pay Plan is
amended in the following respects:
 
1. Section I (8) of the Plan is amended to add the following new paragraph to
the end thereof:
 
"Pursuant to the Employee Benefits Agreement by and between Alltel Corporation
and Alltel Holding Corp. dated as of December 8, 2005, a Participant shall not
experience a QTE and the Participant shall not become entitled to a benefit
under the Plan solely by reason of any transaction or series of transactions
contemplated by the Distribution Agreement by and between Alltel Corporation and
Alltel Holding Corp. dated as of December 8, 2005 and the Agreement and Plan of
Merger dated as of December 8, 2005, among Alltel Corporation, Alltel Holding
Corp. and Valor Communications Group, Inc."
 
2. Section XVII (2) of the Plan is amended to add the following new paragraph to
the end thereof:
 
"Pursuant to the Employee Benefits Agreement by and between Alltel Corporation
and Alltel Holding Corp. dated as of December 8, 2005, a Participant shall not
experience a SQTE and the Participant shall not become entitled to a benefit
under the Plan solely by reason of any transaction or series of transactions
contemplated by the Distribution Agreement by and between Alltel Corporation and
Alltel Holding Corp. dated as of December 8, 2005 and the Agreement and Plan of
Merger dated as of December 8, 2005, among Alltel Corporation, Alltel Holding
Corp. and Valor Communications Group, Inc."
 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.
 
ALLTEL CORPORATION






By: /s/ Scott T. Ford                
Name:  Scott T. Ford
Title:    President and Chief Executive Officer


 


 


 